DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s petition to revive has been granted.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2020 has been entered.

Double Patenting
Claims 16-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent 10,155,918 and claims 1-13 of US Patent 10,717,947 for the reasons of record in the previous office action. The ‘057 application has matured as the ‘947 patent.
Claims 16-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
claims 18-21 and 26-37 of copending Application No. 15/318,779;
claims 17-35 of copending Application No. 15/318,767;

claims 16-19 and 23-33 of copending Application No. 15/318,874; 
claims 16-18 and 21-32 of copending Application No. 15/543,283; and 
claims 16-25 and 27-36 of copending Application No. 15/545,107
for the reasons of record in the previous office action
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-31 remain rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2014/0206587. The reference discloses benefit agent particles comprising a nonionic polysaccharide which may be a functionalized guar (abstract). See molecular weights disclosed at [0053], as well as specific guars at [0243]. These include cationic guars. Polymer is suitably present at 0.01-5% [0246]. The particle may encapsulate perfume as a benefit agent. The purpose of the compositions is to deliver the benefit agent to fabric during laundering or to a human body [0001]. End-product compositions may be in any physical form, such as a bar, a paste, a gel or a liquid [0147]. Formulated compositions may include a surfactant, which may be cationic [0151]. For laundry conditioners, dilute products typically contain 2-8% of softening active and concentrates from about 8 to about 50% of softener [0190]. The softener is .
This reference differs from the claimed subject matter in that it does not disclose a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation. It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a surfactant composition. The person of ordinary skill in the surfactant art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff,.
Claims 16-29 remain rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al., US 6,492,322.The reference discloses aqueous, preferably concentrated, textile softening compositions comprising a fabric softener active and cationic polymers in the continuous aqueous phase (abstract). The compositions preferably contain diester quaternary ammonium compounds (DEQA) with fatty acyl groups with an iodine value of about 5 to less than about 140. See the generic formula at col. 3, line 50, as well as the non-exclusive list of specific compounds at col. 6, lines 15+. Note that one short R group may be methyl and the other may be hydroxyethyl. The counterion may be methylsulfate. The pH is preferably about 2-5 (col. 6, lines 44+). DEQA is preferably present at about 5-50% (col. 5, lines 54+). The cationic polymer may be a cationic guar. Suitable cationic guars are disclosed at col. 12, lines 1+. One such has a molecular weight of about 220,000. Cationic guars are effective at about 0.03 to about 0.7% (col. 12, lines 23-25). The ratios of clams 26 and 27 can be met while working within the teachings of the reference. Guar gums may be added as a stabilizer (col. 32, line 10). Determination of the stabilization-effective amount of a stabilizer to add amounts to routine experimentation. Addition of perfume is disclosed at col. 32, line 8. Use of 1.10 to 1.70% of perfume is exemplified. The importance of incorporating cationic polymer into the aqueous phase of the compositions is disclosed in the examples, but the order of mixing appears to be arbitrary otherwise. 
This reference differs from the claimed subject matter in that it does not disclose a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation. It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by 
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).
Claims 16-29 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1,062,312 B1 The reference discloses a fabric conditioning concentrate comprising a fabric softening compound mixed with oil and a water-soluble polymeric structurant, as well as a method of manufacturing same [0014]-[0015]. Suitable polymers include guar [0038] or cationic guar [0039]. The amount of polymer depends on the desired concentration of the polymer in the final, diluted product. In the concentrate it is usually 1-10% by weight, and in the product as used it is 0.05-2% by weight [0042]. Suitable softeners are disclosed schematically at [0068]. Note that the counterion X can be methylsulfate [0065], and the short R groups may be independently of each other methyl or hydroxyethyl. Softener is present in the concentrate at 3-60% by weight and in the dilute product at 0.05-5% by weight [0074]. Where both nonionic and cationic guars are disclosed as useful, it would be obvious to use both, in the absence of evidence of unexpected properties. Specific molecular weights are not disclosed, but both the reference [0038] and the specification [0062] disclose the use of galactomannan gums, so this is presumed to meet the limitations of claim 21 in the absence of evidence to the . 
This reference differs from the claimed subject matter in that it does not disclose a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation. It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a surfactant composition. The person of ordinary skill in the surfactant art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).

Response to Arguments
Applicant's arguments filed November 24, 2020 have been fully considered but they are not persuasive. Regarding the Chen reference, applicant’s claims are not commensurate in scope with any findings of unexpected results. The claims are drawn to any amount of nonionic surfactant, but improved stability is seen when at least 0.2% of nonionic surfactant is present. All of the examples which contain 0.2% of cationic polysaccharide also contain at least 0.2% of nonionic polysaccharide, but nonionic polysaccharide is recited as optional. Example F30 contains no cationic polysaccharide, .
This argument applies to all of the rejections. In the absence of claims which are commensurate in scope with any allegedly unexpected results, the rejections are maintained. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Mr. James Seidleck, may be reached at (571) 272-1078.

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 


/JOHN R HARDEE/Primary Examiner
Art Unit 1761